            Case 7:18-cv-07721-VB Document 78 Filed
                                      Copy mailed to pla02/24/21
                                                         on 2/24/21Page
                                                                   DH 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
KERVIN JEANTY,                                                :
                                    Plaintiff,                :
                                                              :   OPINION AND ORDER
v.                                                            :
                                                              :   18 CV 7721 (VB)
PRECISION PIPELINE SOLUTIONS, LLC,                            :
                                    Defendant.                :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Kervin Jeanty, proceeding pro se and in forma pauperis, brings this action under

Title VII of the Civil Rights Act of 1964 (“Title VII”) and the New York State Human Rights

Law (“NYSHRL”), alleging defendant Precision Pipeline Solutions, LLC, retaliated against him

on account of his race and sex. 1

        Before the Court is defendant’s unopposed motion for summary judgment. (Doc. #67). 2

        For the reasons set forth below, the motion is GRANTED.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.




1
       By Opinion and Order dated August 1, 2019, the Court dismissed plaintiff’s
discrimination and hostile work environment claims and all claims against individual defendants.
The Court allowed plaintiff’s retaliation claims against the remaining defendant based upon his
termination in September 2017 to proceed. (Doc. #39).
2
         By Order dated April 27, 2020, the Court gave plaintiff more than six weeks to respond
to the motion for summary judgment and to file a cross-motion for summary judgment. (Doc.
#66). Plaintiff failed to file an opposition or a cross-motion by the specified deadline. As a
result, the Court sua sponte granted plaintiff, who is a sophisticated pro se litigant, a five-week
extension of time to respond to the motion and file a cross-motion, and warned plaintiff that if he
did not meet the new deadline (i) defendant’s motion would be deemed fully submitted and
unopposed, and (ii) plaintiff would not be granted a further extension of time to file a cross-
motion. (Doc. #76). Plaintiff neither responded to the motion nor filed a cross-motion. Thus, by
Order dated August 12, 2020, the Court deemed the motion fully submitted and unopposed, and
ordered that plaintiff could not file a cross-motion. (Doc. #77).


                                                         1
          Case 7:18-cv-07721-VB Document 78 Filed 02/24/21 Page 2 of 9




                                         BACKGROUND

       Defendant has submitted a memorandum of law, a statement of material facts, and

supporting affidavits, declarations, and exhibits, which together reflect the following factual

background.

       Plaintiff, who alleges he is African American, Haitian, and Hispanic, worked as a

construction driver for defendant from June 14 to August 8, 2017, and again from August 15 to

September 25, 2017. Plaintiff reported to work at defendant’s headquarters in New Windsor,

New York.

       On June 14, 2017, plaintiff signed a form acknowledging receipt of defendant’s

“Employee & Supervisor Handbook,” which included details of defendant’s disciplinary policy.

The disciplinary policy stated, in relevant part, that (i) employees were expected to report to their

assigned work locations on time, (ii) employees must request planned absences two weeks in

advance, and otherwise inform their supervisor of an absence before a shift start, and (iii) if an

employee failed to show up for work or call their supervisor, they would be terminated. It also

provided a list of different types of conduct, categorized from Tier 1–4, that could lead to

disciplinary consequences, including termination.

       During his first period of employment with defendant, from June 14 to August 8, 2017,

plaintiff was assigned to several job sites, including one supervised by Kevin Hennessy and one

supervised by a person named Wilbur. Hennessy attested that plaintiff was consistently delayed

in transporting materials and that on at least one occasion, he saw plaintiff loading his dump

truck in a manner that suggested plaintiff was inexperienced and unskilled in operating the

equipment. Plaintiff testified that Wilbur also believed plaintiff was taking too long to transport




                                                 2
           Case 7:18-cv-07721-VB Document 78 Filed 02/24/21 Page 3 of 9




materials to and from job sites. However, plaintiff testified his transportation delays were caused

by a tarp malfunction on his truck.

        According to plaintiff, around July 31, 2017, his co-worker Justin Monk said to him, as

the two employees spread grass seed and hay on a job, “[t]hey got us doing slave work.” (Doc.

#23 (“Am. Compl.”) at ECF 8–9). 3 Plaintiff further alleges around August 2, 2017, Monk

climbed into plaintiff’s truck as plaintiff was giving directions, “scratched his genitals, then

grabbed and or tapped my arm,” and climbed off the truck. (Id. at ECF 8; see Doc. #71 (“Jeanty

Tr.”) at 70–73). 4

        On August 2, 2017, plaintiff reported to Jaclyn Tezgeldi, a human resources employee,

that Monk had scratched himself and then grabbed or tapped plaintiff’s arm. By his own

admission, plaintiff did not report Monk’s “slave work” comment to Tezgeldi.

        On August 8, 2017, defendant terminated plaintiff for failure to transport materials to and

from job sites in a timely manner.

        On August 15, 2017, defendant discovered a problem with the tarp on the dump truck

assigned to plaintiff and reinstated plaintiff’s employment. Plaintiff was then assigned to a

different job site supervised by superintendent John D’Angelo and foreman Kevin Butler.

        According to defendant, plaintiff was absent on four consecutive days from August 29 to

September 1, 2017. Although plaintiff testified he was not absent these days, he also testified he

did not have proof to counter defendant’s records noting the four-day absence. As a Tier 4

violation of defendant’s disciplinary policy, plaintiff’s four-day absence was sufficient grounds



3
       “ECF __” refers to the page numbers automatically assigned by the Court’s Electronic
Case Filing system.
4
        Citations to “Jeanty Tr. at _” refer to the page number on the top right-hand corner of
each transcript page.


                                                  3
           Case 7:18-cv-07721-VB Document 78 Filed 02/24/21 Page 4 of 9




for defendant to immediately terminate plaintiff. However, instead of terminating plaintiff,

defendant issued plaintiff a written warning on September 4, 2017, advising plaintiff that future

absences needed to be pre-approved and warning him that a further policy violation could result

in his termination.

       On September 18, 2017, plaintiff left work three hours early without prior supervisory

approval, which was a Tier 2 violation of defendant’s policy.

       On September 20, 2017, Butler asked plaintiff to perform truck maintenance within

plaintiff’s job description, but plaintiff refused. According to defendant, such insubordination

was a Tier 2 violation of the disciplinary policy.

       On September 21, 2017, plaintiff removed safety handles from the door of a “skid steer”

(a motorized piece of construction equipment) and lost the pins that attached the safety handles.

According to Butler, plaintiff was not authorized to be in the skid steer, and there was no reason

for plaintiff to have removed the handles. The skid steer could not be used until fixed. Such

damaging of equipment was a Tier 3 violation of defendant’s disciplinary policy.

       On September 25, 2017, Butler saw plaintiff drive off a construction site and onto a main

road with the back of his box truck open and several items positioned to fall off the back of the

truck. Butler then saw plaintiff back up his dump truck without a spotter. Although Butler

directed plaintiff to stop the truck and secure the items, plaintiff refused. According to

defendant, plaintiff’s actions were insubordinate, endangered plaintiff, his co-workers, and

passersby, and constituted a Tier 4 violation of defendant’s disciplinary policy, thus resulting in

plaintiff’s termination.




                                                     4
          Case 7:18-cv-07721-VB Document 78 Filed 02/24/21 Page 5 of 9




                                          DISCUSSION

I.     Standard of Review

       The Court must grant a motion for summary judgment if the pleadings, discovery

materials before the Court, and any affidavits show there is no genuine issue as to any material

fact and it is clear the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       A fact is material when it “might affect the outcome of the suit under the governing

law. . . . Factual disputes that are irrelevant or unnecessary” are not material and thus cannot

preclude summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). 5

       A dispute about a material fact is genuine if there is sufficient evidence upon which a

reasonable jury could return a verdict for the non-moving party. See Anderson v. Liberty Lobby,

Inc., 477 U.S. at 248. The Court “is not to resolve disputed issues of fact but to assess whether

there are any factual issues to be tried.” Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 60 (2d Cir.

2010). It is the moving party’s burden to establish the absence of any genuine issue of material

fact. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir. 2010).

       If the non-moving party fails to make a sufficient showing on an essential element of his

case on which he has the burden of proof, then summary judgment is appropriate. Celotex Corp.

v. Catrett, 477 U.S. at 322–23. If the non-moving party submits “merely colorable” evidence,

summary judgment may be granted. Anderson v. Liberty Lobby, Inc., 477 U.S. at 249–50. The

non-moving party “must do more than simply show that there is some metaphysical doubt as to

the material facts, and may not rely on conclusory allegations or unsubstantiated speculation.”




5
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.


                                                 5
          Case 7:18-cv-07721-VB Document 78 Filed 02/24/21 Page 6 of 9




Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011). The mere existence of a scintilla of

evidence in support of the non-moving party’s position is likewise insufficient; there must be

evidence on which the jury reasonably could find for him. Dawson v. County of Westchester,

373 F.3d 265, 272 (2d Cir. 2004).

       On summary judgment, the Court construes the facts, resolves all ambiguities, and draws

all permissible factual inferences in favor of the non-moving party. Dallas Aerospace, Inc.

v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). If there is any evidence from which a

reasonable inference could be drawn in the non-movant’s favor on the issue on which summary

judgment is sought, summary judgment is improper. Sec. Ins. Co. of Hartford v. Old Dominion

Freight Line, Inc., 391 F.3d 77, 83 (2d Cir. 2004).

       In deciding a motion for summary judgment, the Court need consider only evidence that

would be admissible at trial. Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d 736,

746 (2d Cir. 1998). The burden to proffer admissible evidence applies “equally to pro se

litigants.” Varughese v. Mt. Sinai Med. Ctr., 2015 WL 1499618, at *4 (S.D.N.Y. Mar. 27, 2015)

(citing Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001)). 6 Accordingly, bald

assertions, completely unsupported by admissible evidence, are not sufficient to overcome

summary judgment. Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991).

II.    Retaliation Claims

       Defendant argues it is entitled to summary judgment on plaintiff’s Title VII and

NYSHRL retaliation claims because plaintiff has not offered any evidence of pretext for

defendant’s proffered legitimate, non-discriminatory reason to terminate him.




6
       Plaintiff will be provided copies of all unpublished opinions cited in this decision.
See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).


                                                 6
          Case 7:18-cv-07721-VB Document 78 Filed 02/24/21 Page 7 of 9




       The Court agrees.

       Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race, color, religion,

sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Title VII’s anti-retaliation provision

“forbids employer actions that ‘discriminate against’ an employee (or job applicant) because he

has ‘opposed’ a practice that Title VII forbids.” Burlington N. & Santa Fe Ry. v. White, 548

U.S. 53, 59 (2006) (quoting 42 U.S.C. § 2000e-3(a)).

       The familiar three-step McDonnell Douglas burden-shifting framework applies to

plaintiff’s Title VII retaliation claim. See Littlejohn v. City of New York, 795 F.3d 297, 312,

316 (2d Cir. 2015). Claims under Title VII and the NYSHRL are analyzed under the same

framework. Weinstock v. Columbia Univ., 224 F.3d at 42 n.1.

       Under the McDonnell Douglas framework, a plaintiff must first establish a prima facie

case of retaliation. Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000). To establish a

prima facie case, plaintiff must show (i) he engaged in a protected activity; (ii) the employer was

aware of this activity; (iii) the employer took adverse employment action against him; and (iv) a

causal connection exists between the alleged adverse action and the protected activity. Zann

Kwan v. Andalex Grp. LLC, 737 F.3d 834, 844 (2d Cir. 2013).

       Once a plaintiff presents a prima facie case of retaliation, the burden shifts to the

defendant to articulate a legitimate, non-discriminatory reason for the adverse action. Weinstock

v. Columbia Univ., 224 F.3d at 42. If a defendant meets this burden, the plaintiff must then point

to evidence that would be sufficient to permit a rational factfinder to conclude the employer’s

explanation is merely a pretext for actual discrimination or retaliation. Id.




                                                  7
          Case 7:18-cv-07721-VB Document 78 Filed 02/24/21 Page 8 of 9




       To satisfy the burden of showing pretext on summary judgment, a plaintiff must “produce

not simply some evidence, but sufficient evidence to support a rational finding that the

legitimate, non-discriminatory reasons proffered by the defendant were false, and that more

likely than not discrimination was the real reason for the employment action.” Weinstock v.

Columbia Univ., 224 F.3d at 42. “In short, the question becomes whether the evidence, taken as

a whole, supports a sufficient rational inference of discrimination.” Id.

       “The temporal proximity of events may give rise to an inference of retaliation for the

purposes of establishing a prima facie case of retaliation under Title VII, but without more, such

temporal proximity is insufficient to satisfy [plaintiff’s] burden to bring forward some evidence

of pretext.” El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir. 2010).

       Here, even assuming plaintiff has adduced evidence to establish a prima facie case of

retaliation, the record evidence would not allow a rational factfinder to conclude defendant’s

proffered non-discriminatory, legitimate reason for firing him was pretext. Indeed, defendant

has submitted evidence indicating plaintiff took numerous actions in violation of defendant’s

disciplinary policy, including unexcused absences, leaving early without approval,

insubordination, damaging equipment, and endangering himself, his co-workers, and passersby.

Moreover, plaintiff has not offered any evidence in response, despite being notified, in

accordance with Local Civil Rule 56.2, that his case could be dismissed if he did not respond to

defendant’s motion with evidence contradicting the material facts asserted by defendant. (Doc.

#75, Notice to Pro Se Litigants). Accordingly, having construed the facts, resolved all

ambiguities, and drawn all permissible factual inferences in plaintiff’s favor, the Court concludes




                                                 8
             Case 7:18-cv-07721-VB Document 78 Filed 02/24/21 Page 9 of 9




as a matter of law that plaintiff is unable to prevail on his retaliation claims under Title VII and

the NYSHRL.

                                           CONCLUSION

          The motion for summary judgment is GRANTED.

          The Clerk is instructed to terminate the motion and close this case. (Doc. #67).

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

          The Court will mail a copy of this Opinion and Order to plaintiff at the address on the

docket.

Dated: February 24, 2021
       White Plains, NY
                                                SO ORDERED:



                                                ____________________________
                                                Vincent L. Briccetti
                                                United States District Judge




                                                   9
